Citation Nr: 1712359	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  14-24 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for right knee degenerative joint disease and meniscus injury, rated as noncompensable prior to October 14, 2011 and 10 percent rating thereafter.

2.  Entitlement to a higher initial rating for cervical spine degenerative disc disease, rated as 20 percent disabling.

3.  Entitlement to a higher initial rating for cervical spine radiculopathy affecting the right upper extremity, rated as 30 percent disabling.

4.  Entitlement to a higher initial rating for cervical spine radiculopathy affecting the left upper extremity, rated as 20 percent disabling.

5.  Entitlement to a higher initial rating for fibromyalgia, rated as 20 percent disabling.

6.  Entitlement to a higher initial rating for radiculopathy of the right lower extremity, rated as 10 percent disabling.
7.  Entitlement to a higher initial rating for radiculopathy of the left lower extremity, rated as 10 percent disabling.

8.  Entitlement to a higher initial rating for a right ankle disability, rated as 10 percent disabling.

9.  Entitlement to an increased rating for osteoarthritis of the lumbar spine, rated as noncompensable prior to February 24, 2012 and 10 percent disabling thereafter.

10.  Entitlement to service connection for a left elbow disability, to include whether new and material evidence has been received to reopen the claim.

11.  Entitlement to service connection for a left shoulder disability, to include whether new and material evidence has been received to reopen the claim.

12.  Entitlement to service connection for a left ankle disability, to include whether new and material evidence has been received to reopen the claim.

13.  Entitlement to service connection for a right wrist disability, to include whether new and material evidence has been received to reopen the claim.

14.  Entitlement to service connection for a left wrist disability, to include whether new and material evidence has been received to reopen the claim.

15.  Entitlement to service connection for memory loss due to head injury.

16.  Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 1987 and from October 1989 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The October 2011 rating decision, in pertinent part, denied a compensable rating for the Veteran's right knee disability.  This issue was previously before the Board in March 2016.  At that time, the Board granted a 10 percent rating for the right knee disability, effective October 14, 2011, but otherwise denied an increased rating for the disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Court issued an order granting a joint motion for partial remand (JMPR) vacating the Board's decision to the extent that it denied a rating in excess of 10 percent for the Veteran's right knee disability.  In the JMPR, the parties agreed the Board erred by not directing a new right knee examination despite evidence that the Veteran's right knee disability has increased in severity since his last examination in October 2011.  The parties also agreed the October 2011 VA examination was inadequate for rating purposes because the examiner did not provide an estimation of right knee functional impairment during flare-ups.  Further, the JMPR noted the Board provided an inadequate reasons and bases for its denial of a rating in excess of 10 percent for the right knee disability, in light of the positive instability test noted in the October 2011 VA examination report.

The Board notes the issue of entitlement to service connection for sleep apnea was also addressed in the March 2016 rating decision; however, this issue was remanded to the AOJ for further development and has not been recertified to the Board.  Therefore, it will not be addressed in this decision.

The September 2013 rating decision granted service connection for cervical spine degenerative disc disease with an initial 20 percent rating; cervical spine radiculopathy affecting the right upper extremity with an initial 30 percent rating; cervical spine radiculopathy affecting the left upper extremity with an initial 20 percent rating; fibromyalgia with an initial 20 percent rating; radiculopathy of the right lower extremity with an initial 10 percent rating; radiculopathy of the left lower extremity with an initial 10 percent rating; and right ankle disability with an initial 10 percent rating.  The Veteran appealed the initial ratings assigned for the newly service-connected disabilities.  The September 2013 rating decision also denied an increased rating for osteoarthritis of the lumbar spine.  The Veteran appealed the denial for his increased rating claim.  Additionally, in the September 2013 rating decision, the AOJ determined reopening of the Veteran's service connection claims for left elbow, left shoulder disability, left ankle, right wrist, and left wrist disabilities was warranted; however, the AOJ ultimately denied the claims.  The September 2013 rating decision also denied initial service connection claims for memory loss and a gastrointestinal disability.  The Veteran appealed the denials of service connection.  These fifteen issues were merged with the appeal of the initial rating assigned for the Veteran's right knee disability, after this issue was returned from the Court.  All sixteen issues are now included under the earlier docket number, which is more beneficial to the Veteran.

The issues of increased ratings for a right knee disability and osteoarthritis of the lumbar spine; higher initial ratings for cervical spine degenerative disc disease, cervical spine radiculopathy affecting the upper extremities, fibromyalgia, radiculopathy affecting the lower extremities, and a right ankle disability; and service connection for memory loss, a left elbow disability, and gastrointestinal disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A December 2007 rating decision denied service connection for left shoulder, left elbow, left wrist, right wrist, and left ankle disabilities.

2.  The Veteran filed a timely notice of disagreement regarding the denials of service connection for left shoulder, left elbow, left wrist, right wrist, and left ankle disabilities in December 2008, but he failed to perfect an appeal by filing a timely substantive appeal after the issuance of an October 2009 statement of the case.

3.  Previously unconsidered evidence received by VA since the final December 2007 rating decision triggered VA's duty to provide an examination regarding the Veteran's service connection claims for left shoulder, left elbow, left wrist, right wrist, and left ankle disabilities.

4.  The Veteran has not had a left shoulder, left wrist, right wrist or left ankle disability at any point in the appeal period.


CONCLUSIONS OF LAW

1.  The December 2007 rating decision that denied service connection for left shoulder, left elbow, left wrist, right wrist, and left ankle disabilities is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received to reopen the service connection claims for left shoulder, left elbow, left wrist, right wrist, and left ankle disabilities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for left shoulder, left wrist, right wrist and left ankle disabilities have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The appeals of the ratings assigned for the Veteran's service-connected disabilities are being remanded to the AOJ for further development.  This decision finds reopening all of the Veteran's service claims is warranted.  The Board finds remand is necessary with respect to the service connection claims for a left elbow disability, memory loss, and a gastrointestinal disability.  Thus, the following analysis of VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) relates only to the denial of service connection for left shoulder, left wrist, right wrist and left ankle disabilities.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the instant case, VA provided adequate notice in a letter sent to the Veteran in June 2013.  No additional notice is necessary.

VA has also satisfied its duty to assist with regard to the service connection claims for left shoulder, left wrist, right wrist and left ankle disabilities.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  The record includes the Veteran's service treatment records, as well as his post-service private treatment records.  VA provided a comprehensive examination for the Veteran's service connection claims in July 2013.  The Board finds the July 2013 VA examination report is adequate to make a fully informed decision of the Veteran's claims because the July 2013 examiner considered an accurate factual history of the claimed disabilities and provided an adequate rationale to support her opinion that the Veteran does not have current left shoulder, left wrist, right wrist and left ankle disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  New and Material Evidence

A December 2007 rating decision denied service connection for left shoulder, left elbow, left wrist, right wrist, and left ankle disabilities.  In December 2008, the Veteran filed a timely notice of disagreement regarding the denials of service connection for the claimed disabilities; however, he failed to perfect an appeal by filing a timely substantive appeal after the issuance of an October 2009 statement of the case.  Thus, the December 2007 rating decision is final with respect to the denial of service connection for left shoulder, left elbow, left wrist, right wrist, and left ankle disabilities.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court has held the phrase "raises a reasonable possibility of establishing the claim" must be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further explained the provisions of 38 C.F.R. § 3.156(a) create a "low threshold" for finding new and material evidence that is favorable to the claimant.  Id.

The AOJ has determined reopening of the Veteran's service connection claims for left shoulder, left elbow, left wrist, right wrist, and left ankle disabilities is warranted.  Yet, a determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen the low back claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

The Board finds reopening of the Veteran's service connection claims left shoulder, left elbow, left wrist, right wrist, and left ankle disabilities is warranted.  The AOJ determined a new examination was warranted based on the Veteran's current reports of symptomatology possibly related to the claimed disabilities.  When previously unconsidered evidence is received that is sufficient to trigger VA's duty to provide an examination, reopening of a claim is warranted.  Shade, 24 Vet. App. at 118-19.  The Board agrees with the AOJ's determination that a new examination was warranted based on the Veteran's competent reports with regards to symptomatology that could be related to the claimed disabilities.  Thus, the Veteran's service connection claims for left shoulder, left elbow, left wrist, right wrist, and left ankle disabilities are deemed reopened.  Further consideration of these claims by the Board will not prejudice the Veteran because the AOJ has previously considered the merits of the underlying claims after they were reopened.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, the Veteran seeks entitlement to service connection for left shoulder, left wrist, right wrist and left ankle disabilities (in addition to other disabilities that are being remanded for further development).  Although service treatment records show complaints and treatment for symptoms related to the claimed disabilities, the record does not establish the Veteran has a current left shoulder, left wrist, right wrist or left ankle disability.

The Veteran was provided a comprehensive examination in July 2013 with regard to the claims that are the subject of this appeal.  The July 2013 VA examiner determined the Veteran does not a current left shoulder, left wrist, right wrist or left ankle disability.  The July 2013 VA examiner noted x-rays were normal for the left shoulder, left wrist, right wrist and left ankle.  The July 2013 VA examiner further noted strength and range of motion testing for the left shoulder, left wrist, right wrist and left ankle were within normal limits.  Thus, the July 2013 VA examiner presented sufficient clinical findings to support her opinion regarding the lack of a current disability with respect to the Veteran's claims.

The findings of the July 2013 VA examiner are consistent with the findings of a prior VA examiner in August 2007, who examined the Veteran in conjunction with his initial service connection claims for the claimed disabilities.  The August 2007 VA examiner also determined there was no detectable alteration in the form or function of the left shoulder, left wrist, right wrist or left ankle.  The August 2007 VA examiner also noted that x-rays were negative, and that the Veteran had full strength and range of motion in left shoulder, left wrist, right wrist or left ankle with no pathology for the claimed disabilities.

The findings of the VA examiners are also corroborated by the Veteran's private treatment records.  Records from the Pinehurst Medical Clinic throughout the appeal period note the Veteran has no joint pain or swelling or any detectable musculoskeletal deformities other than those affecting the right knee and spine, conditions for which he sought treatment.  These private treatment records contain no complaints related to the left shoulder, left wrist, right wrist or left ankle.  The Board finds the absence of treatment records related to the left shoulder, left wrist, right wrist and left ankle underscore the findings of VA examiners who have determined the Veteran does not have left shoulder, left wrist, right wrist and left ankle disabilities.  The Board finds if these disabilities were present the Veteran would likely seek treatment for them much like he has sought treatment for right knee and spine issues.  See Fountain v. McDonald, 27 Vet. App. 258, 272 (2015) (when the Board weighs a lack of medical documentation as evidence against the claim, it must "first establish a proper foundation for drawing inferences against a claimant from an absence of documentation").  The record shows the Veteran sought treatment for left shoulder and elbow pain after separating from service in approximately December 2008.  However, this predates the current appeal period by at least several years and does not establish the current disability requirement for the claims that are the subject of this appeal; the Board notes the Veteran filed the current claim in March 2012.  Further, the December 2008 provider was unable to establish a definitive pathology for the Veteran's subjective complaints, which further underscores the VA examiners' findings regarding the lack of a current disability.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The Board acknowledges the Veteran's subjective reports of pain affecting the left shoulder, left wrist, right wrist and left ankle.  While the Veteran is competent to report observable symptomatology such as joint pain, he is not competent to address more complex medical issues such as causation or etiology, or diagnosis conditions which are beyond lay observation like orthopedic impairments such as arthritis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this context, the Board finds it relevant that the Veteran is entitled to service connection for fibromyalgia, a condition that the July 2013 VA examiner determined is responsible for the pain and stiffness throughout his body.  Thus, it appears that the Veteran's subjective reports of pain affecting the left shoulder, left wrist, right wrist and left ankle are credible; however, they do not lead to a finding of a current left shoulder, left wrist, right wrist or left ankle disability, other than the already service-connected fibromyalgia.

In sum, the preponderance of evidence is against a finding that the Veteran has a current left shoulder, left wrist, right wrist or left ankle disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  As the preponderance of the evidence shows there is not a current left shoulder, left wrist, right wrist or left ankle disability, the benefit-of-the-doubt doctrine does not apply, and the Veteran's claims of entitlement to service connection for left shoulder, left wrist, right wrist and left ankle disabilities must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claims of entitlement to service connection for left shoulder, left elbow, left wrist, right wrist, and left ankle disabilities are reopened.

The claims of entitlement to service connection for left shoulder, left wrist, right wrist and left ankle disabilities are denied.


REMAND

As noted in the introduction, the parties in the September 2016 JMPR agreed that the Board erred by not directing a new right knee examination despite evidence that the Veteran's right knee disability had increased in severity since his last examination in October 2011.  The parties also agreed the October 2011 VA examination was inadequate for rating purposes because the examiner did not provide an estimation of right knee functional impairment during flare-ups.  Thus, a new right knee examination is necessary regarding the Veteran's increased rating claim for the right knee disability.

In February 2017, the Veteran's representative submitted a statement on the Veteran's behalf indicating the other service-connected disabilities involved in this appeal, to include osteoarthritis of the lumbar spine, cervical spine degenerative disc disease, cervical spine radiculopathy affecting the upper extremities, fibromyalgia, radiculopathy affecting the lower extremities, and a right ankle disability, have increased in severity since his last examinations in July 2013.  The Veteran is competent to report observable symptomatology such as reduced range of motion, pain, tingling, numbness, and other symptoms associated with these disabilities; therefore, his reports of increased disability are sufficient to trigger VA's duty to assist and provide new examinations.  See Snuffer v Gober, 10 Vet. App. 400, 403 (1997) (holding the duty to assist requires VA to provide an examination when there is evidence of increased disability since the last examination).

Additionally, a recent Court decision provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59 and held that sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board interprets the Court's decision as requiring that VA examinations must include range of motion testing for pain of the pertinent joint, as well as the paired joint, in active motion, passive motion, and in weight-bearing and nonweight-bearing.  The VA examination reports of record do not provide the results of such range of motion testing for the Veteran's service-connected neck, back, right knee, and right ankle disabilities.

With respect to the Veteran's service connection claims, the Board finds the evidence of record is inadequate to make an informed decision on the claims.

Regarding the claim for a left elbow disability, the July 2013 VA examiner determined there was no current left elbow disability, even though she noted mild multi-compartment spurring shown on x-ray.  The Board finds the evidence of degenerative changes noted in the examination report is sufficient to support a finding of a current left elbow disability; therefore, a nexus opinion must be obtained in light of the elbow issues noted in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The July 2013 VA examiner also determined the claimed gastrointestinal disability was not the result of the Veteran's service because it appears to have resulted from the Veteran taking pain medication after his separation from service.  The Board notes the Veteran is service-connected for several orthopedic disabilities and fibromyalgia that may result in the use of pain medication.  The Board is required to address all theories of entitlement raised by the claimant or by the evidence.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (the Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence).  The Board finds the rationale provided by the July 2013 VA examiner raises the theory of secondary service connection.  Thus, a secondary service connection opinion is necessary regarding the service connection claim a gastrointestinal disability.

The Veteran has not been provided an examination regarding his service connection claim for memory loss.  Reports of memory problems, as well as a report of an in-service injury that resulted in a loss of consciousness, are noted in the July 2013 VA examination report.  The Veteran's contemporaneous reports are corroborated by service treatment records related to an incident in October 1995 when the Veteran was injured during Jumpmaster training.  Thus, a VA examination is necessary regarding the service connection claim for memory loss.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine whether he has a disability manifest by memory loss that is at least as likely as not (a degree of probability of 50 percent or higher) the result of disease or injury in service, to include the Veteran's reports of loss of consciousness during a fall during Jumpmaster training in approximately October 1995.  All indicated tests and studies must be performed.  The claims file, to include a copy of this remand, must be reviewed by the examiner in conjunction with the examination.

The examination report must include a complete rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.

2.  Schedule the Veteran for a new examination regarding his service connection claim for a gastrointestinal disability to obtain an opinion addressing the theory of secondary service connection.  All indicated tests and studies must be performed.  The claims file, to include a copy of this remand, must be reviewed by the examiner in conjunction with the examination.

The examiner must provide an opinion as to whether the Veteran has a gastrointestinal disability that it is at least as likely as not (a 50 percent or greater probability) caused or aggravated by his service-connected disabilities, to include pain medication taken for these disabilities.  The examiner should recognize that the question of aggravation is separate from the question of causation and that the opinion must explicitly address both causation and aggravation to be deemed adequate.

The examiner is advised aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of the gastrointestinal disability prior to aggravation by the service-connected disability, or the medication taken to treat the service-connected disability.

The examination report must include a complete rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.

3.  Schedule the Veteran for a new examination regarding his service connection claim for a left elbow disability to obtain a nexus opinion regarding the claim.  All indicated tests and studies must be performed.  The claims file, to include a copy of this remand, must be reviewed by the examiner in conjunction with the examination.

The selected examiner must address whether the left elbow spurring shown on x-ray in July 2013, or any other left elbow disability, is at least as likely as not (a degree of probability of 50 percent or higher) the result of disease or injury in service.  If the examiner determines that the left elbow spurring shown on x-ray does not constitute a current left elbow disability, this conclusion must be clearly explained.

The examination report must include a complete rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.

4.  Schedule the Veteran for a new VA spine examination to assess the current severity of his service-connected cervical and lumbar spine disabilities, to include any associated neurological impairment.  All indicated tests and studies must be performed.  The claims file, to include a copy of this remand, must be reviewed by the examiner in conjunction with the examination.

The examiner must test range of motion for pain for the cervical and lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

Once this testing is completed, the examiner must compare the current results with range of motion testing for pain from prior examinations and provide an opinion as to whether the current results with regard to ranges of motion for pain in active motion, passive motion, weight-bearing, and nonweight-bearing are similar to what would have been shown during prior examinations if such testing would have been conducted at the time of those examinations, to the extent possible.

If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicated whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.

If additional functional loss is found beyond what was shown on initial range-of-motion and repetitive-use testing, the examiner must assess this impairment in terms of additional degrees of limitation of motion, to the extent possible, or otherwise provide an explanation as to why it cannot be expressed in terms of additional degrees of limitation of motion.

5.  Schedule the Veteran for a new examination to assess the current severity of the service-connected radiculopathy affecting his bilateral upper and lower extremities.  All indicated tests and studies must be performed.  The claims file, to include a copy of this remand, must be reviewed by the examiner in conjunction with the examination.

6.  Schedule the Veteran for a new examination to assess the current severity of his service-connected right knee disability.  All indicated tests and studies must be performed.  The claims file, to include a copy of this remand, must be reviewed by the examiner in conjunction with the examination.

The examiner must test the range of motion for pain in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

Once this testing is completed, the examiner must compare the current results with range of motion testing for pain from prior examinations and provide an opinion as to whether the current results with regard to ranges of motion for pain in active motion, passive motion, weight-bearing, and nonweight-bearing are similar to what would have been shown during prior examinations if such testing would have been conducted at the time of those examinations, to the extent possible.

If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.  

If additional functional loss is found beyond what was shown on initial range-of-motion and repetitive-use testing, the examiner must assess this impairment in terms of additional degrees of limitation of motion, to the extent possible, or otherwise provide an explanation as to why it cannot be expressed in terms of additional degrees of limitation of motion.

The examiner is also asked to address whether there is right knee instability or a right knee meniscal issue that results in frequent episodes of locking, pain, and effusion into the joint.

7.  Schedule the Veteran for a new examination to assess the current severity of his service-connected right ankle disability.  All indicated tests and studies must be performed.  The claims file, to include a copy of this remand, must be reviewed by the examiner in conjunction with the examination.

The examiner must test the range of motion for pain in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right ankles.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

Once this testing is completed, the examiner must compare the current results with range of motion testing for pain from prior examinations and provide an opinion as to whether the current results with regard to ranges of motion for pain in active motion, passive motion, weight-bearing, and nonweight-bearing are similar to what would have been shown during prior examinations if such testing would have been conducted at the time of those examinations, to the extent possible.

If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.

If additional functional loss is found beyond what was shown on initial range-of-motion and repetitive-use testing, the examiner must assess this impairment in terms of additional degrees of limitation of motion, to the extent possible, or otherwise provide an explanation as to why it cannot be expressed in terms of additional degrees of limitation of motion.

8.  Schedule the Veteran for a new examination to assess the current severity of his service-connected fibromyalgia.  All indicated tests and studies must be performed.  The claims file, to include a copy of this remand, must be reviewed by the examiner in conjunction with the examination.

9.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


